Citation Nr: 9922651	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-48 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include allergic rhinitis, sinusitis, bronchitis, chronic 
obstructive pulmonary disease and deviated nasal septum, 
claimed as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
November 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the St. Petersburg, Florida, RO.

The appellant filed the claim on appeal in February 1993 and 
in addition to the claim on appeal, filed claims for service 
connection for eye, heart and throat disabilities all 
related to exposure to mustard gas in service.  Based on the 
evidence in the record, it seems that the RO has not had an 
opportunity to act upon these claims.  The Board refers the 
issue to the RO to take appropriate action with respect to 
these claims, as the Board does not have jurisdiction.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  Competent evidence that attributes a respiratory disorder 
to include allergic rhinitis, sinusitis, bronchitis, chronic 
obstructive pulmonary disease or a deviated nasal septum to 
service has not been presented.

2.  Competent evidence that attributes a respiratory disorder 
to include allergic rhinitis, sinusitis and a deviated nasal 
septum to mustard gas exposure in service has not been 
presented. 

3.  Allergic rhinitis, sinusitis and deviated nasal septum 
have not been recognized as causally related to exposure 
mustard gas exposure.

4.  The appellant was not exposed to mustard gas during 
service.


CONCLUSION OF LAW

1.  The claim for service connection for a respiratory 
disorder to include allergic rhinitis, sinusitis, bronchitis, 
chronic obstructive pulmonary disease or a deviated nasal 
septum is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a respiratory 
disorder to include allergic rhinitis, sinusitis, or a 
deviated nasal septum secondary to mustard gas exposure is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Bronchitis or chronic obstructive pulmonary disease may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1993 rating decision, a claim for service 
connection for a respiratory disorder claimed as secondary to 
mustard gas exposure was denied and subsequently appealed.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

For veterans exposed to specified vesicant agents, the 
initial burden of a well grounded claim is relaxed.  Under 
38 C.F.R. § 3.316 (1998), the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the inservice exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (except mesothelioma), or 
squamous cell skin cancer; (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease; (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
All this is subject to the exception that service connection 
will not be established if the claimed condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a non-service related 
supervening condition or event as the cause of the claimed 
condition.  Pearlman v. West, 11 Vet. App. 443 (1998).  The 
reason behind this relaxed standard is the circumstances 
surrounding the testing of mustard gas.  These World War II 
tests were classified, participants were instructed not to 
discuss their involvement, and medical records associated 
with the tests are generally unavailable.  57 Fed. Reg. 33876 
(1992).

For the purposes of submitting a well grounded claim relating 
to exposure to toxic gases under this regulation, the Board 
must assume that the lay testimony of exposure is true.  It 
is well established that the evidence in support of a claim 
must be presumed true for the purposes of establishing a well 
grounded claim unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  For example, a lay person is competent 
to describe symptoms, but is not competent to offer evidence 
which requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu, 2 Vet. App. at 494 
(1992).

In the November 1942 induction examination the appellant's 
lungs were normal and chest X-ray was negative.  No 
abnormalities were noted as to his nose.  On examination in 
April 1943 his chest X-ray was normal.  On July 30, 1943 he 
was examined at Armed Guard School in Gulfport, Mississippi 
and found physically qualified for transfer.  At his 
separation physical in November 1945 his thorax was normal 
and chest X-ray was normal.  His respiratory system to 
include bronchi, lungs, pleura, etc. was normal.  No 
abnormalities were noted as to his nose.

In January 1971 he had surgery to repair a deviated nasal 
septum and had an infected adenoid remnant removed.  He 
complained that for many years he had difficulty breathing 
through his nose.  He also complained of post-nasal drip as 
well as sinus headaches.  A chest X-ray taken in associated 
with the surgery reported that the extreme lateral aspect of 
the lower left hemithorax was cut out of the film.  What was 
seen of the chest on the X-ray was normal.  Sinus studies 
were negative.  

In February 1979 he reported a history of generalized aching, 
cough and hoarseness.  There were coarse breath sounds 
bilaterally.  There was no contributory history.

He complained of nasal congestion in December 1982.  
Sinusitis was diagnosed.  Sinusitis was diagnosed in March 
1984.  In August 1988 the appellant described nasal 
obstruction and his symptoms were attributed to mild 
turbinate hypertrophy.

In March 1989 he complained of an upper respiratory infection 
with a cough and flu-like symptoms for one week.  His lungs 
were clear.  Chest X-ray revealed increased parenchymal 
markings within the right middle lobe.  Discoid streaking, 
secondary to pneumonic infiltrate was suggested and a right 
middle lobe infiltrate was diagnosed.

In June 1990 the appellant was seen with complaints of 
shortness of breath after falling over some boxes.  His lungs 
were clear on examination.  A knee strain was diagnosed.

In October 1992, he complained of an occasional morning 
cough.  His lungs were clear on examination. A chest X-ray in 
October 1992 revealed a nodular density at the left base 
overlying the 6th anterior rib.  It may have been present in 
1988 although it was now slightly more prominent.  The chest 
was otherwise clear and unchanged from a prior study.  A 
follow-up chest X-ray in November 1992 with nipple markers 
indicated that the opacity seen on the prior X-ray appeared 
to have been nipple silhouette.

In February 1993 he was given some prescription medicine for 
a complaint of postnasal discharge.  His lungs were clear.  
He was seen in July 1993 and was not currently smoking.  On 
examination his lungs were clear.

His lungs were normal on examination in January 1994 and in 
February 1994.  In February 1994 there was bilateral 
maxillary clouding on X-ray.  Allergic rhinitis was 
diagnosed.  His lungs were normal on examination in March 
1994, April 1994 and May 1994.  A computed tomography scan of 
his sinuses in April 1994 revealed changes consistent with 
chronic sinusitis.  He was seen in May 1994 for evaluation 
post-epistaxis.  Chronic sinusitis was diagnosed.  His lungs 
were normal on examination in June 1994 and November 1994.

Dr. Fenton submitted a letter on the appellant's behalf in 
December 1994.  The appellant had been a patient of his for 
some time.  He had been treated for upper and lower 
respiratory problems.  He was using medication on a daily 
basis to control his breathing problems.  His episodes of 
respiratory problems could not be easily diagnosed.  The 
appellant had attributed onset of these symptoms to service 
in World War II and muster [sic] gas experiments.

In February 1995 records the appellant complained of a cough 
and his lips turning blue for 2-3 days.  A chest X-ray 
revealed bronchitis.  Mild chronic obstructive pulmonary 
disease was also shown.  Pulmonary function tests revealed 
severe chest restriction with spirometry not improved post-
bronchodilator.  The report was unconfirmed without review by 
a physician.

The appellant submitted partial copies of newspaper articles 
that discussed mustard gas experiments conducted by the Army 
during World War II.  He has also submitted current billing 
and pharmacy records.

The appellant and his wife testified before the RO in 
December 1994 and the appellant testified alone before the 
Board in September 1997.  In summary, the appellant testified 
that while he was stationed in Gulfport, Mississippi, he 
underwent gas chamber training with mustard gas.  They were 
told it was mustard gas.  They were supplied with gas masks 
and told to cover their body parts with their clothes.  They 
walked into the gas chamber and sat along the walls.  Fifteen 
to seventeen people were involved.  The gas came into the 
chamber and he felt burning.  They had to remove their gas 
masks while they were inside and that was when the gas really 
burned his nostrils, lips, ears, around his neck and all 
over.  They were all coughing and gagging inside the chamber.  
Then they were told to file out, take long showers and wash 
their clothes with special soap.  He started having burning 
problems on his neck and blisters on his lips.  He did not 
have any breathing problems initially.  He had a respiratory 
condition from the point he was exposed to mustard gas.  He 
developed a constant pressure in his chest.  At times he has 
problems with his breathing.  He has had X-rays where a large 
blur shows up on one side and he does not know what it is but 
it has a very heavy impact on him.  He uses an inhaler during 
the day to get some relief.  He has told doctors that he was 
exposed to mustard gas but none want to believe him.

The appellant's wife testified that since the day she met the 
appellant he has had problems with his nose.  She has 
sometimes noticed him having difficulty with shortness of 
breath and he used an inhaler quite often.  

The RO attempted to develop evidence regarding mustard gas 
exposure in this appellant.  In March 1993, the U. S. Army 
Chemical and Biological Defense Agency indicated that they 
had received the RO's request for information.  They held the 
medical records of U. S. Army individuals who had 
participated in chemical testing between 1955-1975.  Although 
the appellant's reported participation was in the 1943 
timeframe, a search was conducted that did not reveal any 
information as to the appellant.  In June 1993, the 
historical division of the U. S. Army Chemical and Biological 
Defense Agency responded that it was unable to assist the RO 
in researching the possible exposure of the appellant to a 
mustard agent.  They did not maintain any records searchable 
by name or service number.  A copy of the 1940 training 
manual on the use of smokes and lacrimators in training that 
described the gas chamber exercise, its purpose and the 
chemicals used in basic training was supplied.  

In April 1993 the National Personnel Records Center conducted 
a review of their records in response to the RO's request for 
information related to mustard gas exposure.  A review of the 
records failed to produce any entry regarding exposure to 
toxic gas or chemicals.  All available records were forwarded 
to the RO.  It was suggested that the RO contact the Naval 
Research Laboratory as a source of information.  In August 
1993, the Department of the Navy, Naval Research Laboratory 
responded to the RO's inquiry.  They did not maintain any 
records for participants in chemical warfare tests at 
locations other than the Naval Research Laboratory.  The RO 
was advised to contact the Army and/or the National Personnel 
Records Center. 

Direct Service Connection

We first note that on a direct basis, the claim for service 
connection for a respiratory condition is not well grounded.  
Post-service diagnoses have included allergic rhinitis, 
sinusitis, bronchitis, chronic obstructive pulmonary disease 
and a deviated nasal septum.  No abnormalities regarding the 
respiratory system were diagnosed in service.  Allergic 
rhinitis, sinusitis, bronchitis, chronic obstructive 
pulmonary disease and a deviated nasal septum were not 
diagnosed in service.  Consequently, there is no competent 
evidence of an inservice disease or injury related to any of 
the post-service diagnoses.  

Additionally, no competent medical evidence attributes a 
current diagnosis to service.  The only opinion that makes 
such a link belongs to the appellant.  Lay testimony is 
competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The 
appellant lacks the medical training and expertise to link 
any of his current diagnoses to service.  

The Board has examined whether the nexus between service and 
any current respiratory disability could be satisfied under 
the provisions of 38 C.F.R. § 3.303(b) (1998); Savage, 10 
Vet. App. at 495 (1997) by evidence of chronicity or 
continuity of symptomatology.  The chronicity provisions are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  No chronic respiratory conditions 
were shown during service therefore, chronicity is not 
applicable.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
In testimony, the appellant stated both that he did not have 
any breathing problems after his initial gas exposure and 
also that he had a respiratory condition from the point he 
was exposed to mustard gas in service.  Assuming that the 
appellant meant to testify as to the latter, breathing 
difficulty was noted in service by the appellant and he has 
had breathing problems ever since.  However, in this case, a 
competent medical opinion is necessary to link any current 
diagnosis to the claimed symptomatology that the appellant 
has testified that he has had since service.  There is none.

Accordingly, the claim for service connection for a 
respiratory condition to include allergic rhinitis, 
sinusitis, bronchitis, chronic obstructive pulmonary disease 
and a deviated nasal septum is not well grounded on a direct 
basis.

 Mustard Gas Exposure

Allergic rhinitis; sinusitis; deviated nasal septum

Service connection may be granted when a veteran has 
experienced full-body exposure to mustard gas in service and 
subsequently develops certain specified diseases.  Allergic 
rhinitis, sinusitis, and a deviated nasal septum are not 
specified disabilities warranting service connection under 
this regulation.  

Additionally, no competent medical examiner has attributed 
allergic rhinitis, sinusitis and a deviated nasal septum to 
mustard gas exposure in service.  Only the appellant has 
attributed these disabilities to mustard gas exposure.  The 
appellant as a lay person, lacks the medical training and 
expertise to make this connection.  Layno v. Brown, 6 Vet. 
App. at 465 (1994). 

With regard to a claim for service connection for allergic 
rhinitis, sinusitis and a deviated nasal septum, there is no 
evidence that attributes these disabilities to mustard gas 
exposure.  Additionally, absent evidence of specified disease 
attributable by regulation to mustard gas exposure, the claim 
for service connection for a respiratory disability to 
include allergic rhinitis, sinusitis and a deviated nasal 
septum is not well grounded.


Bronchitis; chronic obstructive pulmonary disease 

When initially considering whether the appellant has 
submitted a well grounded claim, the Board notes that it 
views the issue of well-groundedness in a vacuum.  The 
appellant has alleged that in service he underwent mustard 
gas testing and he was told that he was being exposed to 
mustard gas.  The Board has accepted for this purpose only, 
that the appellant underwent mustard gas exposure in service 
as it is not inherently incredible and not necessarily beyond 
his competence to report.  Pearlman, 11 Vet. App. at 443.  
Bronchitis and chronic obstructive pulmonary disease have 
been diagnosed subsequent to service, therefore a well 
grounded claim for service connection for a respiratory 
condition secondary to mustard gas exposure has been 
submitted.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  The RO has developed medical evidence from private 
medical sources.  The appellant was afforded the opportunity 
to testify before the RO and before the Board.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  The appellant has submitted 
numerous statements identifying private medical treatment 
sources for a variety of physical ailments and it appears 
that all available and relevant evidence with regard to the 
respiratory claim have been developed.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Once well-groundedness has been established, the Board no 
longer must accept the evidence submitted in support of the 
claim blindly, and is obliged to conduct a complete 
assessment of the weight and credibility of all of the 
evidence.  After doing so, the Board finds that the 
preponderance of the evidence is against the claim.  

Bronchitis and mild chronic obstructive pulmonary disease was 
shown on X-ray in February 1995.  Bronchitis and chronic 
obstructive pulmonary disease can be service connected if 
full-body exposure to nitrogen or sulfur mustard is shown. 

Although the appellant has testified that he was exposed to 
mustard gas in service, no Army or Navy records support his 
testimony.  There is no service record or service medical 
record that support his belief.  Evidence that basic training 
conducted after 1940 involved the use of smokes and 
lacrimators in gas chamber training similar to how the 
appellant described his experience was presented.  The 
newspaper articles regarding veterans who were exposed to 
mustard gas in service described experiences dissimilar to 
what the appellant described.  The Board has not ignored or 
dismissed the appellant's testimony, however, he described an 
experience unlike the experiences of other veterans with 
verified mustard gas exposure.  

There is no independent evidence before the Board of full 
body mustard gas experimentation in Gulfport, Mississippi.  
It is also important to note that the Chemical and Biological 
Defense Agency provided documentation that appears to 
duplicate the veteran's testimony regarding his experiences.  
However, the documentation reflects the use of gases other 
than mustard gas.  This tends to refute the veteran's belief 
that he was actually exposed to mustard gas.  Therefore, when 
the appellant's testimony is balanced against the service 
records, service department records and newspaper accounts 
the preponderance of the evidence is against finding that the 
appellant had full-body exposure to mustard gas in service.  
Therefore, we specifically enter the finding of fact that the 
veteran was not exposed to mustard gas.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

Service connection for a respiratory disorder to include 
allergic rhinitis, sinusitis, bronchitis, chronic obstructive 
pulmonary disease, and a deviated nasal septum on a direct 
basis and secondary to mustard gas exposure is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

